IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RODNEY S. SHETTLE,                       : No. 677 MAL 2015
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
MICHELLE L. MYERS,                       :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.